In the

    United States Court of Appeals
                 For the Seventh Circuit
                      ____________________
Nos. 18-1522 & 18-2880
LAJIM, LLC, et al.,
                                               Plaintiffs-Appellants,
                                 v.

GENERAL ELECTRIC COMPANY,
                                                Defendant-Appellee.
                      ____________________

        Appeals from the United States District Court for the
           Northern District of Illinois, Western Division.
        No. 13-cv-50348 — Iain D. Johnston, Magistrate Judge.
                      ____________________

    ARGUED JANUARY 15, 2019 — DECIDED MARCH 4, 2019
                ____________________

   Before FLAUM, KANNE, and HAMILTON, Circuit Judges.
   FLAUM, Circuit Judge. Plaintiﬀs-appellants purchased land
near a former General Electric Company manufacturing plant
that had operated for sixty years; the plant leached toxic
chemicals that seeped into the groundwater. The Illinois En-
vironmental Protection Agency filed suit under state law
against General Electric in 2004 and has been working with
the company since then to investigate and develop a plan to
address the contamination. In 2013, plaintiﬀs filed suit under
2                                       Nos. 18-1522 & 18-2880

the citizen suit provision of the Resource Conservation and
Recovery Act, seeking a mandatory injunction ordering Gen-
eral Electric to conduct additional investigation into the scope
of the contamination and ordering the company to remove the
contamination. The district court found the company liable
for the contamination on summary judgment but denied
plaintiﬀs’ request for injunctive relief because, despite the
many opportunities the court provided, plaintiﬀs did not of-
fer evidence establishing a need for injunctive relief beyond
what the company had already done in the state action. For
the following reasons, we aﬃrm.
                        I. Background
    A. Statutory Scheme
    The Resource Conservation and Recovery Act (“RCRA”),
42 U.S.C. § 6901, et seq., “is a comprehensive environmental
statute that governs the treatment, storage, and disposal of
solid and hazardous waste.” Meghrig v. KFC W., Inc., 516 U.S.
479, 483 (1996). The RCRA “is not principally designed to ef-
fectuate the cleanup of toxic waste sites or to compensate
those who have attended to the remediation of environmental
hazards.” Id. Rather, the primary purpose of the RCRA “is to
reduce the generation of hazardous waste and to ensure the
proper treatment … of that waste which is nonetheless gener-
ated, ‘so as to minimize the present and future threat to hu-
man health and the environment.’” Id. (quoting 42 U.S.C.
§ 6902(b)).
   The RCRA contains a citizen suit provision, which pro-
vides that “any person may commence a civil action” against
“any person” who has allegedly violated “any permit, stand-
ard, regulation, condition, requirement, prohibition, or order
Nos. 18-1522 & 18-2880                                        3

which has become eﬀective pursuant to this chapter,” or
“who has contributed or who is contributing to the past or
present handling, storage, treatment, transportation, or dis-
posal of any solid or hazardous waste which may present an
imminent and substantial endangerment to health or the en-
vironment.” 42 U.S.C. § 6972(a)(1). Once the violation or po-
tential endangerment is shown, a district court “shall have ju-
risdiction … to restrain any person who has contributed or
who is contributing to the past or present handling, storage,
treatment, transportation, or disposal of any solid or hazard-
ous waste” and “to order such person to take such other ac-
tion as may be necessary.” Id. § 6972(a).
   B. Factual Background
       1. General Electric Plant in Morrison, Illinois
    Defendant-appellee General Electric Company (“GE”) op-
erated a manufacturing plant in Morrison, Illinois from 1949
to 2010. To remove oil from the automotive and appliance
parts it manufactured, the plant used chlorinated organic sol-
vents, including trichloroethylene (“TCE”), perchloroethene
(“PCE”), and trichloroethane (“TCA”). These solvents are
toxic and are regulated by federal and state environmental
agencies. GE used these solvents and stored them in degreas-
ers located at the plant until 1994, when it switched to a soap-
like solution to clean the parts.
    In 1986, chlorinated solvents were detected in three mu-
nicipal supply wells that provided water to the City of Morri-
son, located several thousand feet southeast of the GE plant.
Shortly thereafter, the Illinois Environmental Protection
Agency (“IEPA”) installed monitoring wells to analyze the
4                                      Nos. 18-1522 & 18-2880

groundwater around the GE plant, which uncovered addi-
tional contamination. The IEPA completed a Phase I Remedial
Investigation in 1987, which included sampling and analysis
of soil, water, and sediment. Based on the investigation, the
IEPA identified the GE plant as the source of the solvent con-
tamination.
    In 1988, GE installed additional monitoring wells and an
air stripper to treat water pumped from one of Morrison’s
municipal wells to a level of contamination below the maxi-
mum contaminant level (“MCL”) so the city could continue to
use the well as a source of drinking water; the other two mu-
nicipal supply wells were sealed. GE also conducted a Phase
II Remedial Investigation, which identified elevated concen-
trations of solvents beneath the plant’s former degreasing op-
erations. Under the IEPA’s supervision, GE continued to sam-
ple and monitor the groundwater in the monitoring wells and
submitted reports of the results to the IEPA.
     In 1994, the IEPA required GE to conduct a Phase III Re-
medial Investigation of the groundwater at and downgradi-
ent from the plant. GE reported the results of the investigation
in 2001. According to the report, the solvents in the ground-
water had decreased significantly by 2001, and the report
modeled that the contaminants would naturally attenuate
(i.e., reduce) to concentrations below the MCL. Additionally,
the report stated that Rock Creek was a natural groundwater
divide that would prevent the contaminating solvents from
migrating south from the GE plant across the creek. The re-
port concluded that the contamination did not pose a risk to
the public because a City of Morrison ordinance prohibited
Nos. 18-1522 & 18-2880                                        5

the use of groundwater as a source of drinking water and be-
cause GE’s air stripper at the remaining municipal supply
well provided safe drinking water.
    In response, however, the IEPA did not approve GE’s pro-
posal for natural attenuation of the contamination; instead,
the IEPA concluded that active remediation of the site would
be appropriate. The Illinois Attorney General commenced suit
against GE in 2004 under the Illinois Environmental Protec-
tion Act: for cost recovery (Count I), see 415 Ill. Comp. Stat.
5/22.2(f); to enjoin water pollution (Count II), see 415 Ill.
Comp. Stat. 5/42(d)–(e); and to enjoin a water pollution haz-
ard (Count III), see 415 Ill. Comp. Stat. 5/12(d). The state
sought to recover costs it had incurred as well as an injunction
requiring that GE investigate the nature and extent of the con-
tamination and then perform remediation. In 2010, GE and Il-
linois entered into a Consent Order in which GE agreed to
submit to the IEPA a series of reports, including: (1) “a work
plan to survey private wells, install additional monitoring
wells, and complete additional soil borings”; (2) “a Focused
Site Investigation Report (‘FSI’) summarizing the results of
the work plan”; (3) “a Remedial Objectives Report to address
the impact of the soil and groundwater contamination”; and
(4) “a Remedial Action Plan to meet the remediation objec-
tives within six years of the entry of the Consent Order.” Also
in 2010, the City of Morrison passed an ordinance prohibiting
groundwater as a source of potable water and prohibiting the
installation of wells “to limit threats to human health from
groundwater contamination.”
   After approval of a work plan, GE installed monitoring
wells along Rock Creek. Then, in 2013, GE submitted its FSI
detailing the data obtained from the various monitoring
6                                     Nos. 18-1522 & 18-2880

wells; the report explained that the solvents had migrated
south of the plant and that the monitoring wells along Rock
Creek tested positive for contamination at levels above the
MCL. Tests from wells on the other side of Rock Creek (and
further from the plant) either did not detect chlorinated sol-
vents or detected TCE at a level below the MCL. Following
discussions between GE and the IEPA on the work plan and
FSI, the IEPA conditionally approved the FSI in March 2015.
It determined that GE “adequately defined the nature and ex-
tent of the contamination.” The IEPA conditionally approved
GE’s revised Remedial Objectives Report in August 2016, after
a number of additional submissions and a meeting between
the technical representatives from GE and the IEPA.
    In March 2017, GE submitted its Remedial Action Plan
(“RAP”) to the IEPA, proposing to achieve the remediation
objectives through a “combination of institutional controls
and monitored natural attenuation.” The IEPA denied GE’s
proposal in June 2017, posing several questions about the
plan, and specifically noting that it did not accept “an open-
ended period of monitored natural attenuation as a remedia-
tion technology.” GE submitted a revised RAP to the IEPA in
October 2017, responding to the IEPA’s questions and com-
ments and proposing to address the remaining contamination
through institutional controls. The IEPA approved GE’s re-
vised Remedial Action Plan in March 2018.
Nos. 18-1522 & 18-2880                                                  7

        2. Plaintiﬀs’ Interest in the Land
    Plaintiﬀ-appellant Lowell Beggs1 purchased land near the
site of the shuttered GE plant in 2007. He conveyed the prop-
erty to plaintiﬀ-appellant Prairie Ridge Golf Course, LLC,
which plaintiﬀ-appellant LAJIM, LLC operated. Beggs moved
into a home next to the golf course with his companion, plain-
tiﬀ-appellant Martha Kai Conway (the “Conway home”). The
golf course and Conway home are located south of the former
GE plant and downgradient from the plant.
    When Beggs considered purchasing the golf course in
April 2007, the seller advised him: “the golf course has con-
tamination on the first hole. This was caused by General Elec-
tric. If you go to the EPA web site, GE is listed as a superfund
site. No further remediation was needed according to what I
can find.” Beggs did not inquire further about the environ-
mental condition of the golf course before completing the pur-
chase in May 2007. The purchase agreement noted, “[S]eller []
has disclosed to Purchaser that there is contamination on the
first hole of the Real Estate, such contamination having been
caused by General Electric, as which contamination is part of
the Superfund Site that apparently does not require any fur-
ther remediation.” Additionally, Beggs walked the golf
course prior to completing the purchase and noticed a moni-
toring well head protruding above the ground. After purchas-
ing the property, Beggs contacted GE to fix a leak from the
fixture, which he knew monitored “how much stuﬀ was com-
ing out of GE.”


    1Beggs passed away during the course of this litigation. His interest
is now represented by the executor of his estate, plaintiﬀ-appellant First
National Bank of Amboy.
8                                       Nos. 18-1522 & 18-2880

    C. Procedural Background
    Plaintiﬀs filed suit in the Northern District of Illinois on
November 1, 2013 seeking: (1) a mandatory injunction requir-
ing GE to remediate the contamination under the RCRA, see
42 U.S.C. § 6972(a)(1)(B) (Count I); (2) cost recovery (Count II)
and a declaratory judgment (Count III) under the Compre-
hensive Environmental Response, Compensation, and Liabil-
ity Act (“CERCLA”), see 42 U.S.C. §§ 9607(a), 9613(g)(3); and
(3) recovery under state law for nuisance (Count IV), trespass
(Count V), and negligence (Count VI).
    After what the district court characterized as “extensive
discovery,” the court considered the parties’ cross-motions
for partial summary judgment. Plaintiﬀs moved for summary
judgment on their RCRA claim. GE did not dispute that plain-
tiﬀs satisfied the first two elements of the claim—(1) defend-
ant has generated solid or hazardous waste, and (2) defendant
has contributed to the handling of the waste. See Albany Bank
& Tr. Co. v. Exxon Mobil Corp., 310 F.3d 969, 972 (7th Cir. 2002).
On the sole remaining question—whether plaintiﬀs estab-
lished that the contamination “may present an imminent and
substantial danger to health or the environment,” id.—the dis-
trict court found for plaintiﬀs and granted summary judg-
ment as to GE’s liability under the RCRA. At plaintiﬀs’ re-
quest, the court deferred consideration as to whether plain-
tiﬀs were entitled to injunctive relief. On GE’s cross-motion
for summary judgment on the state law claims, the district
court found the continuing tort doctrine did not apply and
found the claims time-barred because plaintiﬀs had
knowledge of the claims more than five years before they filed
suit.
Nos. 18-1522 & 18-2880                                         9

    Over the next two years, the district court considered
plaintiﬀs’ request for a mandatory injunction in a number of
hearings and a series of opinions. On October 4, 2016, the
court held that the plain language of the RCRA permitted, but
did not require, the court to grant injunctive relief despite the
ongoing state proceeding; thus, the question before the court
was not whether it could grant relief but whether it should. On
this point, the court concluded plaintiﬀs had not yet provided
the court with facts supporting their assertion that the Con-
sent Order in the state action was deficient and ineﬀective.
The court ordered an evidentiary hearing and invited the
IEPA and the Illinois Attorney General to provide their views
on the progress under the Consent Order and whether the
court should order injunctive relief under the RCRA. The Illi-
nois Attorney General’s Oﬃce submitted an amicus brief ex-
plaining that the State did not believe the court should impose
injunctive relief because any court-ordered injunctive relief
would overlap with the work currently being done—i.e., “site
investigation, monitoring and payment of costs as well as an
order barring further endangerment … [and] some type of re-
medial eﬀort.” The State asserted that all such actions were
already underway and were “being done with diligence and
rigorous oversight by the Illinois EPA,” and that injunctive re-
lief “may result in a clean-up that is inconsistent with clean
ups of other contaminated sites in Illinois.”
   After two days of evidentiary hearing on June 1 and 2,
2017, the court issued an opinion on September 7, 2017 deny-
ing the requested injunctive relief. Both parties had presented
expert testimony at the hearing; the district court credited
GE’s expert as having “provided reasonable, rational and
credible bases explaining why certain actions were taken and
others were not,” whereas it found plaintiﬀs’ expert did not
10                                        Nos. 18-1522 & 18-2880

provide conclusions but merely “testified that additional in-
vestigation and testing was necessary to opine on the proper
scope of remediation for the site.” Notably, when asked by the
district court judge what specific cleanup he recommended,
plaintiﬀs’ expert declined to make a recommendation. The
district court thus concluded that plaintiﬀs had not met their
burden of showing harm not already addressed suﬃciently
by the IEPA proceeding. The court denied plaintiﬀs’ motion
to reconsider the denial of injunctive relief on November 7,
2017. Plaintiﬀs voluntarily dismissed the remaining count un-
der the CERCLA with prejudice and filed a notice of appeal
on March 6, 2018.
    Then, on March 23, 2018, plaintiﬀs filed a motion for an
indicative ruling under Rule 62.1 and motion to reconsider
based on newly discovered evidence. Plaintiﬀs pointed to the
IEPA’s March 2, 2018 approval of GE’s Remedial Action Plan,
which relies solely on institutional controls to address the re-
maining contamination. The district court denied plaintiﬀs’
motion on August 14, 2018, and plaintiﬀs appealed. That ap-
peal was consolidated with plaintiﬀs’ original appeal; both
are jointly before us now.
                         II. Discussion
     A. Injunctive Relief
    Plaintiﬀs raise several issues related to the district court’s
denial of injunctive relief: they assert (1) the district court did
not have discretion to deny injunctive relief once it found GE
liable under the RCRA; (2) the district court erred in conduct-
ing the traditional balancing of equitable factors for injunctive
relief; and (3) the district court erred in finding plaintiﬀs failed
Nos. 18-1522 & 18-2880                                         11

to establish irreparable harm. Plaintiﬀs’ arguments on each is-
sue fail to carry the day. We note that the denial of injunctive
relief after a district court has found a risk of imminent and
substantial danger to public health or to the environment
should be rare. Here, however, plaintiﬀs failed to provide the
district court with any evidence that injunctive relief, in addi-
tion to what the IEPA had already ordered in the state action,
would improve the environment and not cause additional
harm.
       1. Discretion to Deny Relief
    On summary judgment, the district court found GE liable
for contaminating groundwater in a manner that “may pre-
sent an imminent and substantial endangerment to health or
the environment.” 42 U.S.C. § 6972(a)(1)(B). This finding has
not been challenged on appeal. After finding GE liable, the
district court then considered whether plaintiﬀs were entitled
to injunctive relief as a remedy for the violation. Plaintiﬀs as-
sert, however, that once the district court made a finding of
liability, the RCRA required the court to order injunctive re-
lief.
    In analyzing whether the RCRA mandates the imposition
of injunctive relief upon a finding of liability, we first look to
the plain language of the statute. See United States v. Marcotte,
835 F.3d 652, 656 (7th Cir. 2016). The RCRA provides, in rele-
vant part:
12                                      Nos. 18-1522 & 18-2880

       [A]ny person may commence a civil action on
       his own behalf— …
          (1)(B) against any person, … including any
          past or present generator, past or present
          transporter, or past or present owner or op-
          erator of a treatment, storage, or disposal fa-
          cility, who has contributed or who is contrib-
          uting to the past or present handling, stor-
          age, treatment, transportation, or disposal of
          any solid or hazardous waste which may
          present an imminent and substantial endan-
          germent to health or the environment; ….
       The district court shall have jurisdiction … to re-
       strain any person who has contributed or who is
       contributing to the past or present handling,
       storage, treatment, transportation, or disposal
       of any solid or hazardous waste referred to in
       paragraph (1)(B), [or] to order such person to take
       such other action as may be necessary ….
42 U.S.C. § 6972(a) (emphasis added). As plaintiﬀs
acknowledge, this language authorizes injunctive relief—it
provides the district court with jurisdiction to restrain a vio-
lator or to order other necessary action. But nothing in the lan-
guage mandates injunctive relief; “shall” pertains only to the
grant of jurisdiction and not to the relief the district court may
order.
    Nor do our past comments on the RCRA indicate injunc-
tive relief is mandatory upon a finding of liability. In Adkins
v. VIM Recycling, Inc., we considered whether the prohibitions
in the RCRA or several abstention doctrines precluded the
Nos. 18-1522 & 18-2880                                          13

plaintiﬀs from bringing a citizen suit under the RCRA after
the state had already filed enforcement actions against the
same alleged violators. 644 F.3d 483, 487 (7th Cir. 2011). We
concluded that neither the statutory language nor the absten-
tion doctrines prevented the Adkins plaintiﬀs from pursuing
their citizen suit. Id. Critically, we made clear that “[w]e [did]
not suggest, of course, that once a citizen suit has cleared
RCRA’s statutory hurdles it is immune from all other consti-
tutional and preclusive doctrines, such as standing, mootness,
and claim or issue preclusion.” Id. at 503. In so stating, we ad-
vised courts to consider these doctrines before awarding re-
lief, thus evidencing that plaintiﬀs are not presumptively en-
titled to injunctive relief once they have “cleared RCRA’s stat-
utory hurdles.”
    Furthermore, the Supreme Court applies traditional equi-
table principles to environmental statutes. For example, in a
Federal Water Pollution Control Act case, the Supreme Court
explained that the statute did not require courts to immedi-
ately enjoin all statutory violations; instead, the Court high-
lighted that long-established principles of equity applied:
       It goes without saying that an injunction is an
       equitable remedy. It is not a remedy which is-
       sues as of course or to restrain an act the injuri-
       ous consequences of which are merely trifling.
       An injunction should issue only where the in-
       tervention of a court of equity is essential in or-
       der eﬀectually to protect property rights against
       injuries otherwise irremediable.
Weinberger v. Romero-Barcelo, 456 U.S. 305, 311–12 (1982) (cita-
tions and internal quotation marks omitted); see also Winter v.
Nat. Res. Def. Council, Inc., 555 U.S. 7, 32 (2008) (“An injunction
14                                      Nos. 18-1522 & 18-2880

is a matter of equitable discretion; it does not follow from suc-
cess on the merits as a matter of course.”) (reversing and va-
cating grant of injunction under National Environmental Pol-
icy Act); Town of Huntington v. Marsh, 884 F.2d 648, 651 (2d
Cir. 1989) (“In applying these general equitable standards for
the issuance of injunctions in the area of environmental stat-
utes, the Supreme Court has explicitly rejected the notion that
an injunction follows as a matter of course upon a finding of
statutory violation.”). The same principles apply to the
RCRA; the remedy of an injunction does not issue as a matter
of course upon a finding of liability but only as necessary to
protect against otherwise irremediable harm.
    Thus, the district court correctly held that it has discretion
to award injunctive relief under the RCRA and is not required
to order relief after a finding of liability.
       2. Traditional Balancing of Equitable Factors
    In a similar but distinct argument, plaintiﬀs assert that the
district court erred in applying the traditional equitable fac-
tors when considering whether to award injunctive relief. To
merit injunctive relief, a plaintiﬀ must demonstrate:
       (1) that it has suﬀered an irreparable injury;
       (2) that remedies available at law, such as mon-
       etary damages, are inadequate to compensate
       for that injury; (3) that, considering the balance
       of hardships between the plaintiﬀ and defend-
       ant, a remedy in equity is warranted; and
       (4) that the public interest would not be dis-
       served by a permanent injunction.
Nos. 18-1522 & 18-2880                                         15

eBay Inc. v. MercExchange, L.L.C., 547 U.S. 388, 391 (2006).
     Plaintiﬀs base their argument on their role in this citizen
suit as private attorneys general, acting on behalf of the pub-
lic. They argue that it is common in environmental protection
cases for courts to order injunctive relief without the tradi-
tional balancing of equitable factors where the only statutory
relief available is injunctive relief and where the plaintiﬀ is a
sovereign or private attorney general. However, commenting
directly on the RCRA, we have reasoned that “[o]rdinarily, a
court is obligated to conduct an equitable balancing of harms
before awarding injunctive relief, even under an environmen-
tal statute which specifically authorizes such relief (as does
RCRA section 3008(a)).” United States v. Bethlehem Steel Corp.,
38 F.3d 862, 867 (7th Cir. 1994).
    True, once a court finds a defendant liable for creating a
risk of imminent and substantial danger, it will usually be the
case that injunctive relief is warranted. Amoco Prod. Co. v. Vil-
lage of Gambell, 480 U.S. 531, 545 (1987) (“Environmental in-
jury, by its nature, can seldom be adequately remedied by
money damages and is often permanent or at least of long du-
ration, i.e., irreparable.… [T]herefore, the balance of harms
will usually favor the issuance of an injunction to protect the
environment.”). But that is not always the case. Courts must
consider the traditional equitable factors, which appears to be
what the district court did here. eBay, 547 U.S. at 391. One as-
pect of the district court’s reasoning does, however, give us
pause. Despite the previous finding that GE created a risk of
imminent and substantial harm, the district court stated at the
relief stage that irreparable harm is an “essential require-
ment” for injunctive relief and defined irreparable harm as
“both certain and great, not merely serious or substantial.” To
16                                        Nos. 18-1522 & 18-2880

the extent that language might be interpreted as requiring
RCRA plaintiﬀs to demonstrate harm above and beyond that
shown at the merits stage, the district court erred.
    Multiple circuits have held that RCRA plaintiﬀs need only
show “a risk of harm,” not “the traditional requirement of
threatened irreparable harm,” to justify an injunction. United
States v. Price, 688 F.2d 201, 211 (3d Cir. 1982); see also Attorney
Gen. of Oklahoma v. Tyson Foods, Inc., 565 F.3d 769, 777 (10th
Cir. 2009) (“Our prior case law indicates that under RCRA a
plaintiﬀ need not ‘show proof of actual harm to health or the
environment’ to establish endangerment, but rather injunc-
tive relief is appropriate where there simply may be a risk of
harm.”); Dague v. City of Burlington, 935 F.2d 1343, 1356 (2d
Cir. 1991) (quoting Price for the same proposition); United
States v. Waste Indus., Inc., 734 F.2d 159, 165 (4th Cir. 1984)
(same).
    The standard adopted by our sister circuits makes sense,
especially in the permanent injunction context. RCRA author-
izes only injunctive relief. Meghrig, 516 U.S. at 484. Accord-
ingly, absent a permanent injunction, a prevailing RCRA
plaintiﬀ will receive no remedy. The proven harm is, by defi-
nition, irreparable absent an injunction. See generally Walgreen
Co. v. Sara Creek Prop. Co., B.V., 966 F.2d 273, 275 (7th Cir.
1992). A RCRA plaintiﬀ either demonstrates irreparable harm
or fails to prove his or her case on the merits.
    We reiterate, however, that a permanent injunction does
not automatically follow from success on the merits. See Me.
People’s All. & Nat. Res. Def. Council v. Mallinckrodt, Inc., 471
F.3d 277, 296–97 (1st Cir. 2006) (“[I]n an environmental case,
[the court] should consider the balance of relevant harms be-
fore granting injunctive relief, even though the statute itself
Nos. 18-1522 & 18-2880                                                   17

authorizes such relief. … [I]t is true that a district court is not
commanded, regardless of the circumstances, to issue an in-
junction after a finding of liability” under the RCRA.); United
States v. Marine Shale Processors, 81 F.3d 1329, 1360 (5th Cir.
1996) (“We find nothing in RCRA which, ‘in so many words,
or by necessary and inescapable inference, restricts the court’s
jurisdiction in equity.’” (quoting Weinberger, 456 U.S. at 313)).
District courts should apply the traditional equitable factors
to determine the necessity of injunctive relief.2
        3. Necessity of Injunctive Relief
    Plaintiﬀs next claim the district court erred in denying in-
junctive relief because it found they failed to establish irrepa-
rable harm. We review a district court’s denial of injunctive
relief for an abuse of discretion; we review its factual determi-
nations for clear error and its legal conclusions de novo, and




    2  The unique procedural history of this case may also be a source of
plaintiﬀs’ confusion regarding the applicable standard. Here, the court
made a liability finding—that the contamination “may present an immi-
nent and substantial endangerment to health or the environment,” 42
U.S.C. § 6972(a)—nearly two years before it denied the injunction. In find-
ing GE liable under the RCRA, the district court agreed that there may be
a risk of endangerment from the contamination. But in denying the injunc-
tion, the district court found that plaintiﬀs failed to demonstrate harm not
already addressed in the state action. We do not see a conflict between the
district court’s holdings on liability (which acknowledges the risk of harm)
and the injunction (which it denied for lack of evidence of unaddressed
harm).
18                                        Nos. 18-1522 & 18-2880

we give deference to the court’s balancing of the equitable fac-
tors. Planned Parenthood of Ind. & Ky., Inc. v. Comm’r of Ind. State
Dep’t of Health, 896 F.3d 809, 816 (7th Cir. 2018).
    As an initial matter, we must address GE’s contention that
plaintiﬀs abandoned their request for remediation at the evi-
dentiary hearing, instead deferring to a request for additional
investigation prior to remediation. According to GE, plaintiﬀs
have thus waived their claim to an injunction ordering reme-
diation. We disagree. GE mischaracterizes plaintiﬀs’ position;
although plaintiﬀs’ expert at the evidentiary hearing testified
he believed additional investigation was necessary to deter-
mine the extent of the contamination and the correspondingly
appropriate remedy, at no point did plaintiﬀs retreat from
their request for remediation. They reiterated that request in
their complaint, in their initial motion for an injunction, in ar-
gument at the evidentiary hearing, and in their motions for
reconsideration. Plaintiﬀs have not waived their request for
an injunction requiring GE to remediate the contamination.
    Turning to plaintiﬀs’ argument regarding the irreparable
harm finding, we note that it is somewhat indirect. Rather
than directly challenging the district court’s factual findings,
plaintiﬀs repeat their general assertion: There is contamina-
tion, therefore there is harm. And because there is harm, there
must be an injunction. In oversimplifying the argument,
plaintiﬀs fail to grapple with the thoughtful and nuanced de-
cisions the district court made that led it to deny injunctive
relief. In their request for an injunction, plaintiﬀs claimed ac-
tion under the RCRA was necessary because the Consent Or-
der and actions in the state proceeding were insuﬃcient to
remedy their injury. For that reason, the district court in-
formed the parties repeatedly that it was looking for evidence
Nos. 18-1522 & 18-2880                                          19

of harm not already being addressed through the state pro-
ceeding and for what exactly plaintiﬀs wanted the court to or-
der GE to do to address that harm.
    At the evidentiary hearing, plaintiﬀs argued that the ex-
tent of the contamination had not been determined and that
the IEPA’s analysis based on a limited investigation was
flawed; as such, their expert testified that additional investi-
gation was necessary before he could opine on the proper re-
mediation. Plaintiﬀs requested GE perform the following ad-
ditional investigation: additional and deeper monitoring
wells, soil borings penetrating the bedrock, and vapor-intru-
sion monitoring to the extent necessary to (1) determine if a
dense non-aqueous phase liquid (“DNAPL”) is present and,
relatedly, determine the vertical and horizontal extent of the
groundwater contamination; (2) determine whether Rock
Creek is a groundwater divide, and if so, explain the presence
of contamination in the well across the creek; and (3) deter-
mine the source of and monitor the vapors present in the Con-
way home. Noting that many of these issues are interrelated,
the district court considered the competing expert testimony
presented on each avenue of investigation.
    Although plaintiﬀs do not directly challenge the district
court’s factual findings, we review those findings briefly to
highlight the court’s thoroughness in evaluating the evidence
(or lack thereof) supporting plaintiﬀs’ request for injunctive
relief. A district court’s finding of an expert witness’s credibil-
ity is one of fact that we review for clear error. Madden v. U.S.
Dep’t of Veterans Aﬀairs, 873 F.3d 971, 973 (7th Cir. 2017). Clear
error is a deferential standard of review that only merits re-
versal if “after reviewing the entire record, we are left with
the firm and definite conviction that a mistake has been
20                                        Nos. 18-1522 & 18-2880

made.” United States v. Ranjel, 872 F.3d 815, 818 (7th Cir. 2017)
(quoting United States v. Marty, 450 F.3d 687, 689–90 (7th Cir.
2006)). “[I]n a case of dueling experts, as this one was, it is left
to the trier of fact, not the reviewing court, to decide how to
weigh the competing expert testimony.” Madden, 873 F.3d at
973–74 (alteration in original) (quoting Wipf v. Kowalski, 519
F.3d 380, 385 (7th Cir. 2008)).
         i.    DNAPL and Groundwater Contamination
    Plaintiﬀs argued that GE’s testing was insuﬃcient to de-
termine whether a DNAPL is present. However, plaintiﬀs did
not take any of their own samples or conduct any of their own
tests, despite their expert—Dr. Banaszak—testifying that
groundwater sampling is not prohibitively expensive. In-
stead, Dr. Banaszak advocated that GE drill deeper soil bor-
ings that penetrate the bedrock and that GE install additional
monitoring wells north of the existing wells to determine if
the groundwater traveled north and carried contamination
north of the plant. Based on his review of GE’s testing, Dr.
Banaszak concluded that the results did not show that the
contamination plume “is stable or shrinking, which leaves the
possibility that a DNAPL exists.”
     GE’s expert, Dr. Vagt, who has been the project director of
the site since 2008, testified that additional investigation is un-
necessary because the evidence demonstrates no DNAPL is
present. He explained that the concentration of TCE in the
samples has decreased over time, whereas, if a DNAPL were
present, the TCE concentrations would have remained con-
stant. As to the need for a north monitoring well, Dr. Vagt tes-
tified that soil samples taken north of the plant (near the site
of an alleged potential additional source of TCE) detected lit-
tle to no TCE. Dr. Vagt concluded (and the IEPA agreed), that
Nos. 18-1522 & 18-2880                                       21

no additional testing was necessary. And Dr. Vagt conducted
site visits, which led him to conclude that the groundwater
flowed south, not north, as Dr. Banaszak had hypothesized
based on a conceptual site model. Additionally, Dr. Vogt ad-
vocated against drilling through the bedrock; he opined that
the only conduit for contamination through the bedrock was
the preexisting city well, and that any additional drilling
could be harmful in that it could provide a new route for con-
tamination to travel through the bedrock.
    The district court concluded that GE’s investigation into
the presence of DNAPL, and the IEPA’s approval of the inves-
tigation, was not unreasonable. Because plaintiﬀs “merely of-
fer[ed] diﬀerent conclusions about the data collected by [GE]
and the data they hope[d] to develop with additional investi-
gation and testing,” the district court found that plaintiﬀs had
not met their burden to show that any additional testing for
DNAPL was necessary. The district court weighed the com-
peting expert testimony and found GE’s expert made reason-
able conclusions supported by facts; we see nothing in the
court’s factual findings that are clearly erroneous.
        ii.   Rock Creek
    As to Rock Creek’s status as a groundwater divide, plain-
tiﬀs and GE again oﬀered diﬀering interpretations of the same
data. Plaintiﬀs argued that the lone sample from the south
well containing trace amounts of TCE evidences that contam-
ination is flowing past Rock Creek. They further contended
that the rest of the wells on the south of Rock Creek, which
did not detect contamination, are not deep enough to
properly measure contamination. GE, on the other hand,
maintained that Rock Creek is a groundwater divide. The
IEPA required that GE install additional monitoring wells and
22                                      Nos. 18-1522 & 18-2880

test the residential wells south of Rock Creek to confirm this
proposition. Dr. Vagt contrasted the contaminated samples
from the north side of Rock Creek with the lack of contamina-
tion from the south side wells; he testified that the single sam-
ple from the south well with trace levels of contamination was
an outlier when compared with the lack of contamination in
the six other monitoring wells and residential wells located in
close proximity and at varying depths.
    Weighing the competing expert testimony, the district
court found that plaintiﬀs had not oﬀered any additional test-
ing that would “seriously challenge the finding that Rock
Creek is a groundwater divide.” Again, we cannot conclude
this conclusion is clearly erroneous.
        iii.   Vapor Intrusion
    Lastly, the district court considered plaintiﬀs’ request for
vapor intrusion monitoring for the Conway home and the sur-
rounding residences. By the time of the evidentiary hearing,
plaintiﬀs had sold the Conway home. They agreed the court
did not have the power to force access into the home for test-
ing but asked the court to order GE to obtain consent from the
new owners. They based this request on a 2012 test that de-
tected the compound 1,2 DCA in the indoor air in the Conway
home at a level above the residential standard. After detecting
this compound, however, GE took samples of the groundwa-
ter and sub-slab under and around the Conway home, which
did not reflect contamination. GE thus maintained that there
is no complete pathway between the source of the GE-site
contamination and the indoor air in the Conway home, and
that 1,2 DCA comes from a variety of sources unrelated to the
site contamination (such as household cleaners). The IEPA
Nos. 18-1522 & 18-2880                                       23

agreed that, without a complete pathway, no additional test-
ing was necessary.
    The district court stated that it was “not in a position to
second guess the IEPA’s decision based on Plaintiﬀs’ discon-
tent with the decision.” Considering that plaintiﬀs no longer
own the Conway home and the court does not have authority
to force the new owners to consent to testing, as well as the
lack of a complete pathway from the site contamination to the
home, we cannot say that the district court clearly erred.
                         *     *      *
    While an injunction does not follow automatically from a
finding of a risk of imminent and substantial endangerment—
as this case demonstrates—such a finding usually goes a long
way towards justifying an injunction. Here however, despite
the district court’s admonition that it was looking for evi-
dence of harm requiring relief in addition to the IEPA action,
at no point did plaintiﬀs ever conduct their own investigation
to contradict GE’s test results. Rather, they continue to insist
that irreparable harm is “self-evident” where there is contam-
ination and criticize GE’s investigation, which had been con-
ducted subject to the IEPA’s oversight and direction. As
demonstrated by the two years it spent grappling with the in-
junctive relief questions, the district court understood it had
to “walk a fine line” between supplementing and supplanting
the Consent Order. The court focused on the facts before it,
commenting repeatedly that “facts matter,” and it provided
plaintiﬀs with numerous opportunities to present evidence
that the state proceedings were not adequately protecting the
public and the environment. See Trinity Indus., Inc. v. Chicago
Bridge & Iron Co., 735 F.3d 131, 140 (3d Cir. 2013) (explaining
that ongoing remediation in independent proceedings may
24                                      Nos. 18-1522 & 18-2880

justify the denial of injunctive relief in the RCRA action); Ad-
kins, 644 F.3d 501–02 (“When this case finally addresses the
merits, and if the [state environmental] actions have been re-
solved by then, the federal court will be entitled to insist that
plaintiﬀs show how the resolution of those cases was not suf-
ficient.”). In the end, plaintiﬀs could not present contradictory
facts because they did not conduct any of their own investi-
gation. As the district court held, plaintiﬀs “have not pro-
vided the evidence necessary for this Court to second guess
[GE]’s Remedial Action Plan” and order relief in addition to
what the IEPA has already required.
    Nevertheless, plaintiﬀs insist they are entitled to relief be-
cause they did not get what they wanted; they want more than
the IEPA found adequate and will be satisfied with nothing
less than a mandatory injunction ordering GE to remove any
contamination on their property. We sympathize with plain-
tiﬀs’ position—TCE is a dangerous contaminant and the cur-
rent plan leaves the contamination in place (though contained
and restricted from access). But, despite plaintiﬀs’ characteri-
zation, the RCRA is not a “cleanup” statute. See Meghrig, 516
U.S. at 483 (“[The] RCRA is not principally designed to eﬀec-
tuate the cleanup of toxic waste sites ….”). Under the RCRA,
the district court may “restrain” the handling of hazardous
waste that “may present an imminent and substantial endan-
germent to health or the environment,” or order actions that
may be “necessary” to eliminate that danger. 42 U.S.C.
§ 6972(a).
    Here, the district court considered both parties’ expert
presentations and concluded that plaintiﬀs had not estab-
lished any additional actions were “necessary” to eliminate
the danger. In spite of the district court’s multiple inquiries to
Nos. 18-1522 & 18-2880                                          25

plaintiﬀs’ expert as to what remedy he proposed the court or-
der, he did not make a recommendation, leaving the court
without guidance. Conversely, the court found GE’s explana-
tions for the actions it had taken to investigate and develop its
remediation plans “reasonable, rational and credible.” The
RCRA does not require a court-ordered cleanup where the
court has not found such action necessary to prevent harm to
the public or the environment, especially where, as here, an
expert the court found credible testified that additional
cleanup could cause further harm.
   The district court did not abuse its discretion in conclud-
ing plaintiﬀs had not carried their burden to establish manda-
tory injunctive relief was necessary under the RCRA.
   B. Motion for Indicative Ruling and for Reconsidera-
      tion
    Next, plaintiﬀs contend the district court erred in denying
their motion for indicative ruling under Rule 62.1 and for re-
consideration under Rule 60(b)(2). Relief under Rule 60(b) is
“an extraordinary remedy … granted only in exceptional cir-
cumstances.” Davis v. Moroney, 857 F.3d 748, 751 (7th Cir.
2017) (alteration in original) (quoting Bakery Mach. & Fabrica-
tion, Inc. v. Traditional Baking, Inc., 570 F.3d 845, 848 (7th Cir.
2009)). We review the district court’s decision for abuse of dis-
cretion. Gleason v. Jansen, 888 F.3d 847, 851–52 (7th Cir. 2018).
   A refresher of the timeline of events is necessary: Prior to
the district court’s ruling on the motion for injunction, the
IEPA had denied GE’s initial Remedial Action Plan, which
proposed natural attenuation and institutional controls to ad-
dress the contamination. After the district court denied the in-
26                                              Nos. 18-1522 & 18-2880

junction in September 2017, plaintiﬀs dismissed their remain-
ing claim with prejudice and filed a notice of appeal. In Octo-
ber 2017, GE submitted a revised RAP to the IEPA, in which
GE proposed institutional controls as the sole method of re-
medial action. Then, on March 2, 2018, the IEPA approved
GE’s revised RAP. Shortly thereafter, plaintiﬀs filed a motion
for indicative ruling under Rule 62.1(a)(3), which provides:
         If a timely motion is made for relief that the
         court lacks authority to grant because of an ap-
         peal that has been docketed and is pending, the
         court may: … state either that it would grant the
         motion if the court of appeals remands for that
         purpose or that the motion raises a substantial
         issue.
Fed. R. Civ. P. 62.1(a)(3). In the motion, plaintiﬀs raised a sin-
gle basis for their requested relief: the IEPA’s approval of GE’s
revised RAP. Plaintiﬀs asserted that the IEPA’s March 2, 2018
approval was newly discovered evidence supporting recon-
sideration of the denial of the injunction.3
     Plaintiﬀs’ arguments fail for two reasons. First, the IEPA’s
March 2, 2018 approval of GE’s RAP is not “newly discovered
evidence” under Rule 60(b)(2). See Fed. R. Civ. P. 60(b)(2)
(“On motion and just terms, the court may relieve a party or
its legal representative from a final judgment … for … newly
discovered evidence that, with reasonable diligence, could


     3 Although plaintiﬀs did not file a separate motion for relief from judg-

ment and failed to explain that they were seeking relief under Rule
60(b)(2) until their reply brief, the district court excused this omission and
treated the Rule 62.1 motion as a joint motion for reconsideration under
Rule 60(b)(2).
Nos. 18-1522 & 18-2880                                         27

not have been discovered in time to move for a new trial un-
der Rule 59(b).”). Newly discovered evidence must have been
in existence at the time of the original judgment or pertain to
facts in existence at the time of the judgment. Peacock v. Bd. of
Sch. Comm’rs of City of Indianapolis, 721 F.2d 210, 214 (7th Cir.
1983) (per curiam). The district court did not abuse its discre-
tion in finding that neither the revised RAP submitted in Oc-
tober 2017 nor the IEPA’s March 2, 2018 approval existed at
the time of its September 2017 judgment. Rather, they were
new evidence that did not exist and thus could not have been
discovered at the time. Nor did the district court err in con-
cluding that the revised RAP did not pertain to facts in exist-
ence at the time of judgment. To the contrary, the revised RAP
responded to the IEPA’s questions and concerns, contained
new information for the IEPA to consider, and included a new
proposed remedy.
    Second, even if it were “newly discovered” evidence, the
district court did not abuse its discretion in holding that the
IEPA’s approval of the revised RAP would not have changed
the outcome. According to plaintiﬀs, the district court’s denial
of injunctive relief was predicated on the IEPA’s rejection of
GE’s initial RAP. For that reason, they claim that the IEPA’s
acceptance of the revised RAP that did not require any addi-
tional remedies is a basis upon which the district court should
have reconsidered injunctive relief. In support, plaintiﬀs
pointed to the district court’s statement that “[t]he IEPA’s ac-
tions, including the latest [RAP] rejection, is strong evidence
that Plaintiﬀs’ injuries are being remedied in the parallel state-
court proceeding.” In denying the Rule 62.1 motion, however,
the district court explained that plaintiﬀs misunderstood its
ruling: “The [c]ourt merely used the IEPA’s most recent rejec-
28                                        Nos. 18-1522 & 18-2880

tion to highlight that the IEPA had been making well-rea-
soned decisions under the Consent Order and had challenged
numerous actions [GE] had taken ….” Noting that plaintiﬀs
were using the approval of the revised RAP to make the same
arguments the court had rejected throughout the case, the dis-
trict court concluded that plaintiﬀs had not oﬀered any newly
discovered evidence that would necessitate injunctive relief.
   The district court did not abuse its discretion in denying
the motions for indicative relief and for reconsideration.
     C. State Law Tort Claims
   Lastly, plaintiﬀs assert that the district court erred in
granting summary judgment to GE on their state law claims
of nuisance, trespass, and negligence. We review a grant of
summary judgment de novo, viewing the record in a light
most favorable to the nonmoving party. Minerva Dairy, Inc. v.
Harsdorf, 905 F.3d 1047, 1053 (7th Cir. 2018).
    In Illinois, the statute of limitations for tort claims for dam-
age to property is five years. 735 Ill. Comp. Stat. 5/13-205. It is
undisputed that, here, Lowell Beggs knew about the contam-
ination of the golf course from the GE plant at the time he
purchased the property in 2007, but he did not file suit until
November 2013, more than five years later. Plaintiﬀs argue,
however, that GE is committing a continuous violation be-
cause it “is doing nothing to stop its contamination from mi-
grating,” and that, under the continuing tort doctrine, the
five-year statute of limitations does not bar their claims.
   “[W]hen ‘a tort involves a continuing or repeated injury,
the limitations period does not begin to run until the date of
the last injury or the date the tortious acts cease.’” Brooks v.
Ross, 578 F.3d 574, 579 (7th Cir. 2009) (quoting Belleville Toyota
Nos. 18-1522 & 18-2880                                           29

v. Toyota Motor Sales, U.S.A., 770 N.E.2d 177, 190 (Ill. 2002)).
The problem with plaintiﬀs’ argument is that the “continu-
ing” action they allege is not that GE is continuing to release
contaminants, but that the original contamination is continu-
ing to migrate. However, “[a] continuing violation or tort is
occasioned by continuing unlawful acts and conduct, not by
continual ill eﬀects from an initial violation.” Feltmeier v. Felt-
meier, 798 N.E.2d 75, 85 (Ill. 2003); see Village of DePue v. Viacom
Int’l, Inc., 713 F. Supp. 2d 774, 779 (C.D. Ill. 2010) (continuing
tort doctrine did not apply where plaintiﬀ’s allegations were
limited to injury from water flowing from contaminated site
because tortious conduct had ceased when manufacturing at
site ended years prior); Soo Line R.R. Co. v. Tang Indus., Inc.,
998 F.Supp. 889, 896–97 (N.D. Ill. 1998) (continuing tort doc-
trine did not apply where defendant stopped dumping con-
taminants years prior, “although the eﬀects from [defend-
ant]’s violations may be persisting”). The continuing migra-
tion plaintiﬀs allege is merely an ill eﬀect from the original
violation, not a continuing unlawful act.
    Nor does plaintiﬀs’ assertion that GE retains possession of
the plant and has mismanaged the remediation suﬃce as a
continuing injury. As the district court explained, application
of the continuing tort doctrine “turns on continuing conduct,
not continuing ownership or continuing injury.” Compare Vil-
lage of DePue, 713 F. Supp. 2d at 779 (“merely owning the Site”
after contamination insuﬃcient for liability under continuing
tort doctrine), with City of Evanston v. Texaco, Inc., 19 F. Supp.
3d 817, 827–28 (N.D. Ill. 2014) (continuing tort doctrine ap-
plied “at least at the pleadings stage” where defendant’s un-
derground tanks allegedly continued leaking contaminants
into the environment even though defendant no longer
owned the property). That GE retains possession of the plant
30                                   Nos. 18-1522 & 18-2880

is of no import where there is a lack of demonstrated contin-
uing unlawful conduct.
    Because plaintiﬀs do not allege a continuing unlawful act
necessary to invoke the continuing tort doctrine, we aﬃrm the
grant of summary judgment to GE on plaintiﬀs’ state law tort
claims.
                      III. Conclusion
    For the foregoing reasons, we AFFIRM the judgment of the
district court.